Citation Nr: 1443856	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and C.B., friend


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1943 until March 1946. 

The present appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in Waco, Texas.

 The Virtual VA and VBMS files have been reviewed.

A review of the record reflects the Veteran filed claims for posttraumatic stress disorder, hearing loss and tinnitus in May 2014.  These claims have not yet been adjudicated and are REFERRED To the Agency of Original Jurisdiction for appropriate action.  


FINDING OF FACT

The currently demonstrated low back disability as likely as not began during the Veteran's period of active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's low back disability was incurred during active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken hereinbelow, a discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran seeks service connection for a low back disability and specifically argues his disability is a result of heavy lifting during his service.  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Service connection may be awarded if a chronic disease, such as arthritis, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) see also Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003) (defining spondylosis as degenerative spinal changes due to osteoarthritis).  If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336 . 

The Veteran clearly has a current disability as a May 2014 Disability Benefits Questionnaire completed by S.G.B., M.D. diagnosed lumbar spondylosis and lumbar spinal stenosis with radiculopathy.

The service treatment records in this case are mostly unavailable.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (discussing heightened duties to assist a Veteran, explain findings and consider the benefit of the doubt in cases where records are destroyed through no fault of the Veteran).  One of few records in the file is the March 1946 report of physical examination prior to discharge which noted no musculoskeletal defects.   However, the Veteran has provided lay statements and testimony as to injuries during service.  In his substantive appeal he reported that he served as a truck driver and had to lift and haul ammunition, bombs, food, and other supplies.  He explained he had back pain during service and further noted that his job duties were changed to that of a cook because of his back pain.  Similarly, during the August 2014 Board hearing the Veteran testified that as a truck driver and a cook he had to lift a lot of heavy objects.  He testified he first noticed pain during service and the lower back continued to bother him since his discharge.  He testified that he first sought treatment for his back in 1951 but reported that doctor no longer had records.  The Veteran's separation qualification record confirms his military occupational specialties of a light truck driver and cook.  

As the Veteran has a diagnosis of arthritis, service connection could be granted based upon continuity of symptomatology. 38 C.F.R. § 3.309(a); Walker 708 F.3d at 1336.  In this case, the Veteran provided competent and credible testimony of back pain during service that continued after service.  In support of this assertion the Veteran submitted lay statements of his daughter, R.T., who described her father's visits to a chiropractor and hearing stories of his learning to cook when he had to change jobs during service because of back pain.  A July 2010 statement of M.A.R. also reported that the Veteran saw a private chiropractor for his back.  Additionally, the record includes a January 1951 radiographic report that documented the lumbar spine was essentially normal.  Although the findings were normal, the fact that the radiological study was performed corroborates the Veteran's account of seeking treatment in the 1950s for his back pain.  

As the Veteran has diagnoses of lumbar spondylosis and lumbar spinal stenosis with radiculopathy, competent and credible evidence of back pain during service and continuity of symptomatology since service, the Board finds that service connection is warranted under 38 C.F.R. § 3.303(b). 


ORDER

Service connection for a low back disorder is granted.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


